         Case 3:19-cv-00612-MMC Document 82 Filed 07/17/20 Page 1 of 7



 1

 2

 3

 4

 5

 6

 7

 8

 9
                                  UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11
                                       )
12                                     )
     RACHEL BULETTE, individually and on               Case Number: 3:19-cv-00612-MMC
                                       )
     behalf of all others similarly situated,
13
                                       )
14            Plaintiff,               )
                                       )               ORDER GRANTING FINAL APPROVAL
15   v.                                )               OF CLASS ACTION SETTLEMENT;
                                       )               FINAL JUDGMENT
16   WESTERN DENTAL SERVICES INC., et. )
     al,                               )
17
                                       )
18            Defendants.              )
                                       )
19                                     )
20          In connection with granting preliminary approval of the parties’ class-wide Settlement of
21
     this Litigation, the Court scheduled a Final Fairness Hearing for July 17, 2020.1 Also pursuant to
22
     the Court’s Preliminary Approval Order, Plaintiff Rachel Bulette timely moved for Final
23
     Approval of the Class-Action Settlement and moved for attorneys’ fees and expenses and a
24
     service award to Class Representative, both of which came for hearing in Courtroom 7 of the
25

26

27
     1
      As used herein, unless otherwise noted, capitalized terms shall have the definitions and
28   meanings accorded to them in the Settlement.
                                                      1
       Case 3:19-cv-00612-MMC Document 82 Filed 07/17/20 Page 2 of 7



 1   above-captioned Court on July 17, 2020. Having read all of the papers filed in connection
 2   therewith, as well as all of the evidence and argument submitted with respect to the proposed
 3
     Settlement, the Court finds that the proposed Settlement is fair, reasonable, and adequate. The
 4
     Court therefore FINDS AS FOLLOWS:
 5
            1.      The Court has personal jurisdiction over all Settlement Class Members, and the
 6

 7   Court has subject-matter jurisdiction to approve the Agreement, including all exhibits thereto.

 8          2.      Pursuant to Fed. R. Civ. P. 23, and for purposes of this settlement only:

 9               a. The Settlement Class consists of all regular users or subscribers to numbers
10
                    assigned to wireless carriers to which a text message was attempted using
11
                    RevSpring’s TalkSoft platform, after RevSpring received a text message
12
                    containing the word “stop” from such number in response to a Western Dental text
13
                    message, within four years of February 4, 2019. Excluded from the Settlement
14

15                  Class are: (1) the Judge presiding over this action and members of the Judge's

16                  family; (2) the Defendants, Defendants’ respective subsidiaries, parent companies,
17                  successors, predecessors, and any entity in which the Defendants or their parents
18
                    have a controlling interest and its current or former officers and directors; (3)
19
                    persons who properly execute and file a timely request for exclusion from the
20
                    class; and (4) the legal representatives, successors or assigns of any such excluded
21

22                  person(s).

23               b. The Class is ascertainable and so numerous that joinder of all members is

24                  impracticable. The Class consists of over 275,000 class members and the Class
25                  Members have been determined by objective means from Defendants’ records.
26
                 c. There are questions of law or fact common to the Settlement Class, centered
27
                    around Defendants’ autodialed text messages to class members’ cellular telephone
28
                                                        2             PROPOSED ORDER GRANTING
                                                                                 FINAL APPROVAL
                                                                       CASE NO. 3:19-CV-00612-MMC
       Case 3:19-cv-00612-MMC Document 82 Filed 07/17/20 Page 3 of 7



 1                  number after RevSpring received a text message containing the word “stop” from
 2                  such number in response to a Western Dental text message.
 3
                 d. The claims of the proposed class representative are typical of the claims of the
 4
                    Class. The proposed class representative and each member of the proposed Class
 5
                    are alleged to have suffered the same injury caused by the same course of conduct.
 6

 7               e. Plaintiff has fairly and adequately represented and protected the interests of the

 8                  Class. Plaintiff is a member of the proposed Class. Neither Plaintiff nor her

 9                  counsel have any conflicts of interest with the other class members, and Class
10
                    Counsel have demonstrated that they have adequately represented the Class.
11
                 f. The questions of law or fact common to the members of the Class predominate
12
                    over any questions affecting only individual members.
13
                 g. A class action is superior to other available methods for the fair and efficient
14

15                  adjudication of the controversy as the Settlement substantially benefits both the

16                  litigants and the Court, and there are few manageability issues as settlement is
17                  proposed rather than a further trial.
18
            3.      Pursuant to Fed. R. Civ. P. 23(e), the Settlement Agreement is, for the reasons
19
     stated on the record at the Final Fairness Hearing, in all respects fair, reasonable, and adequate,
20
     and is in the best interests of all Class Members, taking into account the following factors: (1) the
21

22   strength of the plaintiff’s case; (2) the risk, expense, complexity, and likely duration of further

23   litigation; (3) the risk of maintaining class action status throughout the trial; (4) the amount

24   offered in settlement; (5) the extent of discovery completed and the stage of the proceedings;
25   (6) the experience and view of counsel; and (7) the reaction of the class members of the proposed
26
     settlement. Additionally, for the reasons stated on the record at the hearing, the Settlement
27
     Agreement is not the product of collusion.
28
                                                         3             PROPOSED ORDER GRANTING
                                                                                  FINAL APPROVAL
                                                                        CASE NO. 3:19-CV-00612-MMC
       Case 3:19-cv-00612-MMC Document 82 Filed 07/17/20 Page 4 of 7



 1          4.      The plan for distribution of the Settlement Fund is fair and equitable. The
 2   Settlement Administrator shall perform the distribution to Settlement Class Members following
 3
     the process set forth in the Settlement Agreement without further order of this Court.
 4
            5.      The Court finds that the notice given class members (i) constituted the best notice
 5
     practicable under the circumstances, (ii) was reasonably calculated, under the circumstances, to
 6

 7   apprise Class members of the settlement, the effect of the settlement (including the releases

 8   therein), and their right to object to the terms of the settlement and appear at the Final Approval

 9   Hearing, (iii) constituted due and sufficient notice of the settlement to all reasonably identifiable
10
     persons entitled to receive such notice, and (iv) satisfied the requirements of due process, Federal
11
     Rule of Civil Procedure 23(e)(1), the Class Action Fairness Act of 2005, 28 U.S.C. § 1715, and
12
     all applicable laws and rules.
13
            6.      The Court finds that the settlement notice has been given to the appropriate State
14

15   and Federal officials in accordance with the Class Action Fairness Act, 28 U.S.C. § 1715. None

16   of those officials filed a response to the settlement notice.
17          7.      There are no objections.
18
            8.      There were 24 class members who submitted valid opt out requests. Those
19
     individuals are not bound by this judgment or the Release in the Settlement Agreement. A list of
20
     the individuals who submitted valid opt outs is attached to this order as Exhibit A.
21

22          9.      The Court has held a hearing to consider the fairness, reasonableness and adequacy

23   of the proposed settlement.

24          10.     Having considered the motion for a service award and the additional information
25   provided by Class Counsel at the hearing, the Court finds a class representative service award in
26
     the amount of $5000 payable to Plaintiff is approved as fair and reasonable, in light of the results
27
     that were obtained under the Settlement Agreement, the risks that she incurred in prosecuting the
28
                                                         4            PROPOSED ORDER GRANTING
                                                                                 FINAL APPROVAL
                                                                       CASE NO. 3:19-CV-00612-MMC
       Case 3:19-cv-00612-MMC Document 82 Filed 07/17/20 Page 5 of 7



 1   Action, and the assistance she provided to Class Counsel throughout the case. Accordingly, the
 2   Court approves that amount as the Service Award and directs that it be paid pursuant to the terms
 3
     of the Settlement Agreement.
 4
            11.     Under the Settlement Agreement, Class Counsel is permitted to seek Court
 5
     approval of attorneys’ fees and documented and reasonable expenses and costs. Having
 6

 7   considered Class Counsel’s Motion for an Award of Attorneys’ Fees and Expenses and

 8   considering the percentage of the fund, the quality of representation provided and the results

 9   obtained, as well as a number of other factors, the Court awards Class Counsel attorneys’ fees of
10
     $2,425,000 and costs and expenses of $12,919.49, representing fair and reasonable compensation
11
     and reimbursement for Class Counsel’s efforts in investigating, litigating and settling this action.
12
            12.     All payments of attorneys’ fees and reimbursement of expenses to Class Counsel
13
     in this Action shall be made from the Settlement Fund, and the Released Parties shall have no
14

15   liability or responsibility for the payment of Class Counsel’s attorneys’ fees or expenses except as

16   provided in the Settlement Agreement.
17          13.     Accordingly, the Court hereby finally APPROVES the proposed settlement as
18
     reflected in the Settlement Agreement, the respective terms of which, including but not limited to
19
     the releases, are hereby incorporated by reference as though fully set forth herein.
20
            14.     The Court having granted final approval to the Settlement Agreement, it is hereby
21

22   ORDERED, ADJUDGED and DECREED as follows:

23          1.      Immediately upon entry of this Final Judgment by the Clerk, this action shall be

24   closed according to the Court’s standard practices.
25          2.      The Settlement Agreement is approved as fair, reasonable, and adequate as to, and
26
     in the best interests of, Settlement Class Members; the Parties and their counsel are directed to
27
     implement and consummate the Agreement according to its terms and provisions; and the
28
                                                        5            PROPOSED ORDER GRANTING
                                                                                FINAL APPROVAL
                                                                      CASE NO. 3:19-CV-00612-MMC
       Case 3:19-cv-00612-MMC Document 82 Filed 07/17/20 Page 6 of 7



 1   Agreement is declared to be binding on, and have preclusive effect on all pending and future
 2   lawsuits or other proceedings maintained by or on behalf of Representative Plaintiff and the
 3
     Releasing Parties.
 4
            3.      The Parties are hereby directed to take all actions required under the terms and
 5
     provisions of the Settlement Agreement.
 6

 7          4.      To the extent permitted by law and without affecting the other provisions of this

 8   Final Judgment, this Final Judgment is intended by the Parties and the Court to be res judicata,

 9   and to prohibit and preclude any prior, concurrent or subsequent litigation brought individually,
10
     or in the name of, and/or otherwise on behalf of the Settlement Class Members with respect to
11
     any and all claims, rights, demands, actions, causes of action, suits, debts, liens, contracts,
12
     liabilities, agreements, costs, expenses or losses that arise from the text messages sent, or
13
     attempted to be sent, by or on behalf of Defendants within four years preceding February 4, 2019.
14

15   Plaintiff and Class Members, and their successors and assigns are permanently barred from

16   pursuing, either individually or as a class, or in any other capacity, any of the Released Claims
17   against any of the Released Parties, as set forth in the Settlement Agreement. Pursuant to the
18
     release contained in the Settlement Agreement, the Released Claims are compromised, settled,
19
     released, and discharged, by virtue of these proceedings and this order.
20

21          5.      All persons who are Settlement Class Members are bound by this Final Judgment

22   and are enjoined from instituting, maintaining, prosecuting, or enforcing, either directly or

23   indirectly, any claims released by the Settlement Agreement.

24
            6.      The Court shall retain continuing jurisdiction over this action as to the following
25

26   matters: (i) enforcement of the terms of the Settlement Agreement; (ii) issues relating to

27   settlement administration; and (iii) enforcement of this Judgment, the Final Approval Order, and

28   any order relating to attorneys’ fees or class representative award.
                                                         6            PROPOSED ORDER GRANTING
                                                                                 FINAL APPROVAL
                                                                       CASE NO. 3:19-CV-00612-MMC
       Case 3:19-cv-00612-MMC Document 82 Filed 07/17/20 Page 7 of 7



 1          7.      This Action (including all individual claims and Settlement Class Member claims
 2   asserted therein) is hereby dismissed on the merits and with prejudice, without fees or costs to any
 3
     Party, except as provided in the Settlement Agreement. No just reason exists for delay in entering
 4
     this Final Judgment.
 5

 6          IT IS SO ORDERED, this 17th day of July 2020.
 7

 8
                                                  ___________________________________
 9                                                HONORABLE MAXINE M. CHESNEY
                                                  UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       7            PROPOSED ORDER GRANTING
                                                                               FINAL APPROVAL
                                                                     CASE NO. 3:19-CV-00612-MMC
